Citation Nr: 1728724	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for bilateral hearing loss.

This case was previously before the Board in March 2014, where it remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss.

On his July 2009 substantive appeal, the Veteran requested a videoconference Board hearing.  In a December 19, 2013 letter, the RO informed the Veteran that he was scheduled for a hearing before a Veterans Law Judge at the RO on February 12, 2014.  However, the Veteran failed to appear for his hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current bilateral sensorineural hearing loss is related to his active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§  1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The evidence of record establishes that the Veteran has a current diagnosis of bilateral sensorineural hearing loss, which was diagnosed during a February 2009 VA examination.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's bilateral hearing loss and his active military service, the Veteran's service treatment records show no diagnosis of, or treatment for, hearing loss or any other ear complaint in service.  However, the Veteran's DD 214 shows that the Veteran served in combat and that his military occupational specialty (MOS) was a machine gunner.  His decorations and awards include the National Defense Serve Medal, Vietnam Service Medal, Rifle Marksman Badge, and Vietnam Campaign Medal with Device.  In the case of a combat Veteran, his credible lay statements are accepted as evidence of the in-service event or injury described, so long as the allegation is consistent with the facts and circumstances of service, even in the absence of official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran stated in his December 2007 Notice of Disagreement (NOD) that his bilateral hearing loss began in service while he was in Vietnam, serving as a machine gunner.  The Veteran also stated that, while in Vietnam, he was involved in at least four specific combat operations and was exposed to machine gun fire, small arms fire, mortar and rocket fire, artillery fire, bombs, and noises from planes, helicopters, and truck engines.  Further, he stated that he was not issued hearing protection during his tour in Vietnam.  During a February 2009 VA examination, the Veteran reported that he suffered from bilateral hearing loss.  Noise exposure, such as that described by the Veteran, is consistent with the types, places, and circumstances of his service in Vietnam.  Therefore, the sole question for consideration is whether the Veteran's current bilateral sensorineural hearing loss is attributable to the in-service noise exposure.

The Veteran was provided with a VA audiological examination in February 2009.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
60
LEFT
50
45
35
55
55

The puretone thresholds average was 41.25 decibels in the right ear and 47.50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.

The February 2009 VA examiner opined that the Veteran's hearing loss was less likely related to the noise exposure he experienced while in service.  In support of this opinion, the examiner's sole rationale was based on unidentified records which she called "records available a few weeks after discharge," which showed normal hearing for the left ear and a 30 decibel hearing loss at 4000Hz for the right ear.

The Veteran was provided with a VA audiological examination in May 2016.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
45
65
65
LEFT
50
50
35
60
60

The puretone thresholds average was 52.50 decibels in the right ear and 51.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 56 percent in the left ear.

The May 2016 VA audiological examiner opined that the Veteran's hearing loss was less likely than not (i.e. a probability less than 50 percent) caused by or a result of his military service.  The examiner stated that the Veteran's hearing sensitivity was within normal limits for VA purposes at entry into service.  Further, although normal whisper voice tests were obtained at the Veteran's separation examination, the examiner indicated that these results are not considered a reliable measurement of hearing.  However, the examiner stated that an audiological examination was performed by Inman Steel Company one month after the Veteran's separation from service, which indicated hearing sensitivity was within normal limits for VA purposes.  Lastly, the examiner also stated that occupational noise exposure may be a contributing factor to the Veteran's current bilateral hearing loss.

In May 2017, a VHA medical opinion was obtained addressing the etiology of the Veteran's bilateral hearing loss.  The examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss, in whole or in part, had its onset during service or is otherwise related to service.  The examiner further opined that the Veteran's tinnitus during active service was a manifestation of his hearing loss at that time.  Lastly, the examiner opined that it is at least as likely as not that the Veteran's bilateral hearing loss, in whole or in part, was either caused, or aggravated, by his service-connected tinnitus.  In support of this determination, the examiner indicated that the degree of repetitive noise exposure during service was significant and is at least in part related to his current hearing loss and tinnitus.

Based on a thorough review of the records, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service and that service connection for bilateral hearing loss should be granted.

The Board recognizes that there is evidence weighing both in favor and against the Veteran's claim.  However, after reviewing the conflicting, yet equally probative, medical opinions of record, in relation to the other lay and medical evidence of record, the Board finds that the evidence is at least in equipoise.  Accordingly, the benefit of the doubt rule is applicable and, therefore, the Board grants the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


